Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,099,782. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-20 of U.S. Patent No. 11,099,782 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

U.S. Patent No. 11,099,782
Instant Application
Claim 1, A computer program product for facilitating processing within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: obtaining an instruction; determining that the instruction accesses a configuration state register, in which a portion of the configuration state register is in-memory and another portion of the configuration state register is in-processor; and performing processing associated with the configuration state register, the performing processing being based on a type of access and whether the portion or the other portion is being accessed, wherein the type of access comprises a move from configuration state register, and wherein the performing processing comprises, Done generating a first set of internal operations based on the portion of the configuration state register that is in-memory; generating a second set of internal operations based on the other portion of the configuration state register that is in-processor, and executing at least one of the first set of internal operations and the second set of internal operations
Claim 1, A computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: obtaining an instruction; determining that the instruction accesses a configuration state register, in which a portion of the configuration state register is in-memory and to be accessed using one or more memory addresses and another portion of the configuration state register is in-processor; and performing processing associated with the configuration state register, the performing processing being based on a type of access and which one or more portions of the configuration state register are being accessed


Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US Pub. 2008/0172550) in view of Hammond et al. (US Patent #6,209,085).
Regarding independent claims 1, 12 and 17, Su discloses a computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising:
obtaining an instruction; determining that the instruction accesses a configuration state register, in which a portion of the configuration state register is in-memory and to be accessed using one or more memory addresses and another portion of the configuration state register is in-processor; and performing processing associated with the configuration state register, the performing processing being based on a type of access (claim 7: A circuit for moving multiple words between a memory subsystem and a processor register file in response to a multi-word transfer instruction which specifies an access type information, a consecutive register group based on a pair of information, a mask selection information and a base register information for a starting address of corresponding memory locations in the memory subsystem, the circuit comprising: a register index calculator, generating a register index and a base modification indication signal based on the consecutive register group information, the mask selection information and the base register information; an read/write controller, for generating a memory access control signal to the memory and a register access control signal to the processor register file, in response to the access type information and the base modification indication signal; and a bidirectional selection unit, bi-directionally forwarding the multiple words between the memory subsystem and the processor register file, based on the memory access control signal and the register access control signal).
However, Su does not specifically teach one or more portions of the configuration state register are being accessed.
Hammond teaches one or more portions of the configuration state register are being accessed (Fig.2 and col.6, lines 1-29: execution unit 310 performs stores the contents of register file 220 in the register file portion of the context structure corresponding to the previously selected process).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the register file portion of the context structure, as taught by Hammond into the circuit implementation of Su in order to allow process to freely migrate for multiprocessor computer system.

Allowable Subject Matter
Claims 2-11, 13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135